McLEAN, Circuit Justice.
This action is brought against the defendants as- sureties of Evans, late receiver of public monies. The receiver neglected to bring up his books, and his successor was required to perform that duty, for which he received from the government three thousand dollars. And the plaintiffs claim the above sum from the sureties of the receiver, he being dead. The court instructed the jury that the defendants were responsible for the faithful performance of his duties by the late receiver. But that the sum paid by the government for bringing up the books is not to govern them in their verdict, unless they shall think it was a reasonable compensation for the labor performed. It is no more in the power of the government than of an individual, to charge an extravagant sum for neglected duty, by paying such sum to a person who ■did the work. The plaintiffs are entitled to recover, what the jury shall think will be a reasonable compensation for making the necessary entries in the books of the late receiver. which he, in his life time, had neglected to make. The jury found verdict in pursuance of this instruction, &c. Judgment.